PER CURIAM:
George Van Wagner appeals the district court’s order denying his motion for a stay of proceedings in the bankruptcy court pending appeal. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Van Wagner v. Branch Banking & Trust Co. Nos. 3:11—cv-00075-JPB-DJJ; 3:08-bk-00435; 3:07-bk-01671; 3:07-bk-01251; 3:10-ap-00021; 3:10-ap-00046 (N.D.W.Va. Nov. 1, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.